DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 8 are currently amended.
Claim 2 is original.
Claims 3, 5-7 are previously presented.
Claims 4, 15 are cancelled.
Claims 9-14, 16-19 are withdrawn.
Claims 20-27 are new.

Claims 25-27 depend from withdrawn claim 9 and are, thusly, withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, filed 4/25/2022, with respect to claim 1 have been fully considered and are not found persuasive.  

	Argument: Applicant argues that a single data point teaches that there are unpredictable results within the claimed range and therefore a rejection under 103 obviousness in view of Sweeney / El-Hibri is inappropriate.  Remarks pp. 10-20.

	This is not found persuasive because the obviousness combination presented under 35 U.S.C. 103 in view of Sweeney / El-Hibri includes an overlapping range to the claimed range which is sufficient to establish a prima facie case of obviousness.
	Applicant’s Remarks contain a data table (I) reproduced from the specification with 3 data points, only one of which is within the claimed range and is insufficient to establish unobvious results and secondary considerations commensurate with the scope of the range claimed as compared to the range disclosed in the cited prior art reference.  That a single point within the range is argued as inappropriate for FFF / methods of the instant invention is insufficient when the key results (i.e. modulus of elasticity, nominal tensile strain at break, notched impact) are NOT disclosed for the cited / argued / demonstrated data points.  Applicant CANNOT demonstrate unobvious results by arguing a single data point and, furthermore, not revealing the results of the materials properties testing of that same data point.  That is effectively an allegation of unobvious results or secondary considerations rather than facts, reasoning or evidence of unobvious results / secondary considerations.  Arguments of counsel cannot be taken above facts, reasoning or evidence.
	Therefore, Applicant’s remarks are not found persuasive.

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 1/5/2022 is acknowledged.  

The traversal is on the ground(s) that the broader molecular weight range cannot anticipate the narrower molecular weight range when it is much smaller.  
This is not found persuasive because selection of a single molecular weight within the claimed range would have been immediately envisaged by one of ordinary skill in the art and would have been the selection of a known design for its intended use.  Therefore, the feature common to the Groups is not a special technical feature as it is anticipated by the cited prior art reference.
Moreover, that the filament is utilized in additive manufacturing is not a common technical feature because it is an intended use of the filament which gets little patentable weight in a product claim.  The intended use of the filament of Group II does not become a common technical feature because it is recited in Groups I and II.
That the filament is used in additive manufacturing method is solely relevant to the Group I (claims 1-8) and not common to the filament of Group II.  The same is true when comparing Groups I and II with Group III; that the additive manufacturing, while common to Groups I and III is not relevant to Group II and therefore cannot be a common technical feature nor special technical feature.
Regarding the ranges, if Applicant contests the anticipation of a narrower range by a broader range of molecular weights, then Applicant’s remarks would only be found persuasive if there were unobvious results or secondary considerations commensurate with the scope of the narrower and broader ranges.
 Arguments of counsel, regarding the obviousness of the claimed filament, cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
See also, Stasiak (US 2016/0375412) [0018] & [0022]; Stasiak 2 (US 2016/0375409) [0021] and [0019].  See, furthermore, Kenkare (US 2016/0060414) [0086] which discloses a poly biphenyl ether sulfone copolymer with 20k-70k grams/mole.
The most compelling reference considering Applicant’s remarks is perhaps El-Hibri (US 2015/0259531) [0072].  While a broader range of molecular weights than claimed by Applicant, Applicant has not demonstrated unobvious results and/or secondary considerations within the claimed range that would lead one of ordinary skill in the art to not recognize that such molecular weights would have been suitable in additive manufacturing methods. Therefore, Unity of Invention is broken because the common technical features are taught by the cited prior art references.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.

Specification

The disclosure is objected to because of the following informalities: 

[0090] of the specification introduces “Mw” as denoting the weight average molecular weight.  However, [0097] discloses the number average molecular weight as “Mw”, and the average molecular weight as “Mn”.  This contradicts the earlier introduced nomenclature.
The rest of the Examples appear to have the symbols and definition/convention switched relative to the earlier definitions.  
The rest of the Examples appear to have the symbols and definition switched relative to the earlier definitions.
Examples of some unclear, inexact or verbose terms used in the specification are: 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “(co)polymer” in claim 23 is used by the claim to mean “a polymer,” while the accepted meaning is “a material with monomers with different / inhomogeneous structures.” 
The term “homopolymer” in claim 23 is used by the claim to mean “a polymer,” while the accepted material is “a material with a single monomer(ic) structure”.
The term is indefinite because the specification does not clearly redefine the term.
	For the purposes of compact prosecution, Examiner has interpreted that a (co)polymer and homopolymer are both species of the genus of polymers and that a polymeric material is sufficient to read on / meet / disclose the claimed / recited subject matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 which depends from claim 1, recites that the (co)polymer is a homopolymer.  Copolymers are not genus to the homopolymer but to different sub-genuses which do not overlap of the larger polymer genus.  Therefore, recitation of a non-overlapping sub-genus of polymeric materials when the broader claim is a totally different sub-genus / class of materials renders the claimed subject matter to insufficiently / improperly narrow the claimed subject matter for the purposes of 35 U.S.C. 112(d) and a rejection under that state is deemed appropriate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531).

For the purposes of compact prosecution, Examiner has interpreted that the claims are directed to a weight average molecular weight consistent with most instanced of the description in the specification regarding the term “Mw”.  
There appear to be several instances where the specification mistakenly switches between the notations for number and weight average molecular weight, and whether one is represented by ”Mw” or “Mn” or the other.  
The claims appear to correctly denote the weight average molecular weight as the Mw rather than the number average molecular weight.  The claims are interpreted as definite within the broadest reasonable interpretation standard.  For the purposes of reading on the claimed subject matter, the disclosure of the cited prior art must have a weight average molecular weight from 48,000-52,000 as recited in independent claim 1.

Regarding claim 1, Sweeney discloses: a method of making a three-dimensional object (see claim 1 – additive manufacturing process), comprising: 	providing a poly-biphenyl sulfone copolymer (see claim 23), and printing layers of the three-dimensional object from the part material (see extrusion molding of [0008]).
Sweeney does not disclose that the weight average molecular weight of the PPSU copolymer is from 48000-52000 grams/mole.
In the same field of endeavor of PPSU design and manufacture (see title, abs), El-Hibri discloses: a PPSU polymer with a weight average molecular weight of 40,000-80,000 grams per mole (see [0072]).  See MPEP 2144.05(I) regarding the obviousness of similar, approaching, and overlapping ranges, amounts and proportions.
To utilize the PPSU polymer with a weight average molecular weight within the claimed range as in El-Hibri in the additive manufacturing method of Sweeney had the benefit that it allowed for the creation of copolymers with enhanced toughness and impact resistance at low cost (see [0007]), which was desirable in Sweeney.  Doing so would have been a suitable design for the PPSU polymer and one of ordinary skill in the art would have necessarily had to select some weight average molecular weight necessarily in practicing the method of Sweeney and would have looked to El-Hibri for acceptable weight-average molecular weight distributions.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PPSU weight average molecular weight polymer of El-Hibri with the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and would have allowed for the creation of copolymers with enhanced toughness and impact resistance at low costs, which was desirable in Sweeney.

Regarding claim 2, the combination Sweeney / El-Hibri discloses (wherein the part material also comprises up to 50 wt. % filler (see El-Hibri abs; Sweenet [00117] – 5-10 wt. % filler is disclosed).

Regarding claim 4, the combination Sweeney/El-Hibri discloses: wherein the part material is in the form of a filament or micro-particles (see filament of abstract of Sweeney; see small beads of [0007]).
 
Regarding claim 5, the combination Sweeney/El-Hibri discloses: wherein the step of printing layers comprises extruding the part material (see extruding of [0007] of Sweeney). 

Regarding claims 23, Sweeney / El-Hibri is interpreted as being 100% wt. / a homopolymer of that particular structure of formula L is taken as an overlapping range to the claimed range which is prima facie obvious to one of ordinary skill in the art.
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

Regarding claim 24, Sweeney / El-Hibri discloses wherein the part material comprises: 1-25 wt. % of the total weight of the part material of the at least one additive (filler is considered broadly as an additive by one of ordinary skill in the art – see Sweeney [00177] which discloses a narrower range that is claimed that is entirely within the claimed range).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531), and Maljkovic (US 2008/0293840).

Regarding claim 3, the combination Sweeney/El-Hibri does not disclose: the particular mass fraction of PPSU based on the total mass fraction of the polymeric component of the part material.
In the same field of endeavor of PPSU material design (see title, abs), Maljkovic discloses: wherein the PPSU mass fraction is preferably greater than 95% weight of the recurring units in the polymer (see [0045]).
To have the PPSU mass fraction greater than 95% weight PPSU of the polymer component of the part material of Maljkovic in the additive manufacturing method of Sweeney had the benefit that it allowed for the improving of the heat and smoke release of the blends ([0088]), which was desirable in Sweeney.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction PPSU of Maljkovic in the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improving of the heat and smoke release of the blends, which was desirable in Sweeney.
Examiner notes that the >95 wt. % PPSU is a sub-genus which renders anticipated the claimed genus as an overlapping sub-range to the broader range.  See MPEP 2144.05 regarding the anticipation/obviousness of similar/approaching/overlapping ranges.  To overcome this rejection, Examiner recommends demonstration of unobvious results within the claimed range commensurate with the scope of the claimed subject matter.

Claims 6-8, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (WO 2015/130401) and further in view of El-Hibri (US 2015/0259531), Priedemann (US 2002/0017743), and Maljkovic (US 2008/0293840).

Regarding claim 6, the combination Sweeney/El-Hibri does not disclose: wherein the PPSU comprises at least 50 mol. % of Markush group (K) as depicted below.

    PNG
    media_image1.png
    405
    738
    media_image1.png
    Greyscale
 
In the same field of endeavor of polysulfone design in additive manufacturing as Sweeney (see title, abs), Priedemann discloses: Radel R 5600 NT (see [0034] and Example 3 – the instant specification seems to indicate that this is the same material as within the Markush grouping).
Examiner has interpreted, as disclosed in the instant specification, that Radel R-5600 NT is a species within the range of Markush group of the claim as admitted prior art.
To select the Radel R 5600 as a material for additive manufacturing as in Priedemann in the additive manufacturing method of Sweeney would have been a selection of a known design for its intended uses (see Example 3 of CN 1552017 which uses Radel R-5600 NT in an additive manufacturing method), which was desirable in Sweeney.  See MPEP 2144.07 regarding the obviousness of art recognized suitability for an intended purposes.
Examiner has interpreted that in Radel R-5600 NT, that the h is 0 for each ring in the structure and that hydrogens are present in place of Rh commensurate with the broadest reasonable interpretation of the claimed structure as Applicant has not indicated whether the Rh being zero replaces the Rh with hydrogens or some other structure.  Since one of ordinary skill in the art would understand that hydrogens would be present were Rh equal to zero to make the structure functional, this is what Examiner has interpreted.
While Examiner cannot find the precise molecular structure for Radel R-5600 NT before or after the effective filing date, and Applicant’s specification seems to indicate that such structure is within the recited Markush grouping (see instant specification [0054]), Examiner has interpreted that the structure of Radel R-5600 NT is a species within the recited grouping. 
Doing so had the benefit that it improved model strength and quality ([0010]), which was desirable in Sweeney.
The Priedemann does not disclose: wherein the repeating structure is at least 50 mol. % of the recurring units.
In the same field of endeavor of PPSU material design as Sweeney (see title, abs), Maljkovic discloses: wherein the PPSU mass fraction is preferably greater than 95% weight of the recurring units in the polymer (see [0045]).
To have the PPSU mass fraction greater than 95% weight PPSU of the polymer component of the part material of Maljkovic in the additive manufacturing method of Sweeney had the benefit that it allowed for the improving of the heat and smoke release of the blends ([0088]), which was desirable in Sweeney.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Radel 5600-NT of Priedemann and the mass fraction of polymer of PPSU of Maljkovic with the additive manufacturing method of Sweeney to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of model strength and quality and heat/smoke release of the blends, which were desirable in Sweeney.

Regarding claims 7-8, the structure L is interpreted as being satisfied by the Priedemann reference (Radel 5600-NT being the structure associated with structure L – see instant specification [0054]).
The combination Sweeney / El-Hibri / Priedemann / Maljkovic, therefore, renders obvious the structure L and/or K (only one need be present to read on the recited Markush Grouping – see MPEP ) with more than 50 mol. % of the recurring units being structure L, as disclosed by the combination of claim 6.  See MPEP 2144.05 regarding the anticipation/obviousness of similar/approaching/overlapping ranges, amounts and proportions.  That there are >95 mol. % of the structure L in the composition anticipates the claimed genus regarding claims 7-8 because >95 mol. % is a species/narrower range sub-genus of the claimed genus (> 50% mol in the case of claim 7, and greater than 90 mol. % in the case of claim 8).

Regarding claim 20, the material of Sweeney / El-Hibri / Priedemann / Maljkovic / is interpreted as being >95 wt. % of that particular structure of formula L.

Regarding claims 21, Sweeney / El-Hibri / Priedemann / Maljkovic is interpreted as being >99 wt. % / 100% wt. of that particular structure of formula L is taken as an overlapping range to the claimed range which is prima facie obvious to one of ordinary skill in the art.

Regarding claim 22, Sweeney / El-Hibri is interpreted as being 100% wt. / a homopolymer of that particular structure of formula L is taken as an overlapping range to the claimed range which is prima facie obvious to one of ordinary skill in the art.
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

Conclusion

Citation of related / pertinent prior art: Mettlach (WO 2013/007735) discloses a PPSU with a molecular weight fraction of PPSU units from 5-50 wt. %.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743